MEMORANDUM **
Lawrence Puzon Batan appeals from the 120-month sentence imposed following his *623guilty-plea conviction for use of a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A), as enhanced by 18 U.S.C. § 924(c)(l)(A)(iii).
Batan contends that his Sixth Amendment rights were violated because the district court imposed a sentence higher than the maximum sentence authorized by facts he admitted or were found by a jury.
This contention is foreclosed. See United States v. Dare, 425 F.3d 634, 635-36, 640-43 (9th Cir.2005) (holding that the statutory maximum for § 924(e) is life imprisonment and that the judge may find during sentencing that a defendant discharged a firearm by a preponderance of the evidence).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.